Citation Nr: 0433207	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had honorable service from February 1962 to 
February 1967, with 15 years of prior active service.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in May 1990, the 
RO denied the veteran's claim for entitlement to service 
connection for a right knee disability.

2.  The evidence associated with the claims file subsequent 
to the May 1990 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a right knee 
disability.


CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for a right knee disability is new and 
material and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in May 2002 and July 2002 that VA would obtain 
all service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified it.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are on file, and the veteran's VA 
treatment records as of September 2002 are on file.  The 
appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In a May 1990 rating decision, the RO denied service 
connection for a right knee disability, noting that, although 
there was evidence that the veteran was struck by a car, 
injuring his right leg in service, the veteran "had no 
further complications" from this disability, and that there 
was no evidence to suggest that it was the veteran's right 
knee that was injured.  It was also noted that the veteran 
injured his right knee in a work-related accident in July 
1989.  The evidence relative to the veteran's right knee, 
which was of record at the time of the May 1990 rating 
decision, included the veteran's service personnel records, a 
DD-214, and three private physicians' letters.  The veteran 
was not afforded a VA nexus examination prior to the May 1990 
rating decision.  Although notified of the RO's denial of the 
claim in May 1990, the veteran did not appeal that decision 
within one year of such notice; therefore, the May 1990 
rating decision was final.  38 U.S.C. § 4005(c) (1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1989); see also 38 C.F.R. § 
3.104 (2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  Id.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Regardless of the actions of the RO, the Board 
has a legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  As the veteran in this case filed his claim to 
reopen the issue of entitlement to service connection for a 
right knee disability in March 2002, after the effective date 
for regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence will be applied here.  The revised 
regulation states that new and material evidence is neither 
cumulative nor redundant of evidence already of record at the 
time of the last final denial, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In order to be new and material, evidence must be probative 
as to an element that was a specified basis of the prior 
final disallowance.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); see 38 
C.F.R. § 3.156.  Evidence regarding the veteran's right knee, 
which was received subsequent to the unappealed 1990 rating 
decision consists of VA treatment records from September 2001 
to May 2002, and September 2002; private treatment records 
from April 1982; and statements from the veteran and his 
representative.

The evidence discussed above has been associated with the 
claims file since the May 1990 unappealed rating decision, is 
not cumulative or duplicative, and is therefore new.  Taken 
in connection with evidence previously assembled, the new 
evidence is also probative as to elements that were the 
specified bases of the prior denial, specifically, that the 
veteran had experienced no further disabilities on the right 
leg, to include his right knee.  The 1982 evidence of 
treatment for a right knee disability shows that the 
veteran's right knee disability was not solely a result of 
the 1989 work-related injury.  Additionally, a private 
physician stated in a January 1990 opinion that the veteran's 
work-related right knee injury "aggravated... the degenerative 
changes in his right knee...."  This physician diagnosed the 
veteran with "degenerative joint disease, right knee, 
aggravated by trauma with continued impairment."  Further, 
in December 1989, a different private physician stated that, 
upon arthroscopic evaluation of the veteran's right knee, he 
"was found to have marked degenerative changes of the right 
knee with complete loss of the articular surface over most of 
the lateral compartment and fairly significant patellofemoral 
degenerative arthritis changes in addition."

The new evidence, such as the 1982 treatment notes, taken in 
connection with the previously associated references to the 
veteran having "marked" degenerative joint disease shows 
that the new evidence is material.  As such, the newly 
submitted evidence to reopen this claim of entitlement to 
service connection for a right knee disability is material, 
as taken in connection and context with the previously 
submitted evidence, it does relate to the specified 
conditions, and it does raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for the stated claim.  Therefore, reopening of the veteran's 
claim of entitlement to service connection for a right knee 
disability is warranted.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a right knee disability 
is reopened; the claim is granted to this extent only.




REMAND

The Board remands this claim to ensure full and complete 
compliance with the enhanced duty to assist provisions 
enacted by the VCAA and for further and complete development 
of the evidence to assist in a thorough evaluation of all 
material facts when issuing a decision on the merits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The veteran had honorable service from February 1962 to 
February 1967, with 15 years of prior active service.  The 
veteran contends that his right knee disability began after 
he experienced an injury to his right leg and knee when he 
was hit by a car, while stationed in France in 1964.  Service 
medical records confirm that the veteran was injured in this 
manner.

The Board observes that the veteran was not afforded a VA 
examination prior to the initial denial of service connection 
in 1990.  Although there is evidence in the form of private 
physician letters that the RO sought treatment summaries from 
the veteran's stated health care providers, there is no 
evidence that the veteran's treatment records were sought.  
As this claim has been reopened, it must be fully and 
appropriately developed under the requirements and provisions 
of the VCAA.  Id.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, specifically 
those notice requirements necessary for 
sustaining a claim for service connection, 
and secondary service connection.

2.  The veteran should again be requested 
to identify all sources of medical 
treatment for his right knee disability 
from March 1967 to the present, that he 
submit any such service medical and 
service clinical records, to include those 
from 1964, in his possession, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
from all sources he identifies, not 
currently of record, should then be 
requested and associated with the claims 
folder.

If after attempting to obtain the 
above-referenced records, the RO is unable 
to secure same, the facility should 
provide a negative response if records are 
not available and under the VCAA, the RO 
must document whether further efforts to 
obtain these records would be futile.  

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be afforded 
an examination to determine the nature and 
extent of any right knee disability found.  
All pertinent symptomatology and findings 
should be reported in detail.  It is 
requested that the examiner obtain a 
detailed history of in-service and post-
service right knee injuries.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner.  

Following a review of the service and 
post-service medical and clinical records, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any currently diagnosed right knee 
disorder is related to the veteran's 
military service.  If the examiner cannot 
provide any opinion without resort to 
speculation, it should be noted in the 
examination report.  A complete rationale 
for any opinion expressed must be 
provided.  The report prepared should be 
typed.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



